DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 has been amended.
Claims 14-17 have been added.
Claims 3-5 have been canceled
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-10, 12, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over KUO [US Pub# 2012/0090419] in view of Kuo [US Pub# 2002/0028122]

Regarding claim 1: Kuo shows multiliner for a ball nut having a plurality of recirculating bearing balls, the multiliner comprising:
a body (40) defining a longitudinal axis,
at least one ball return channel (44) formed in the body having a first opening (43) at a first end of the ball return channel and a second opening (43) at a second end of the ball return channel, the first and second openings being large enough to allow the bearing balls (30) to pass through the openings, the return channel including a retaining region (45) positioned between and communicating the first and second openings, the retaining region (45) being sized to prevent the bearing balls from falling out of the retaining region as the bearing balls transition from the first 
It would have been obvious to someone having ordinary skill in the art at the time of effective filling date to have replaced the retainer taught in KUO [,419] reference with a retainer that has enclosed channel to reduce ball circulation displacement from the channel.

Regarding claim 2: Kuo shows wherein the first opening (43) is positioned at a first axial position along the longitudinal axis and the second opening (43) is positioned at a second axial position along the longitudinal axis that is axially offset along the longitudinal axis from the first axial position ( see fig 6).
Regarding claim 6: Kuo shows a nut body (20) extending between a first end and a second end along a central axis, the nut body (20) having a bore defined by an inner surface extending angularly about the central axis  ( see fig 1), the inner surface defining at least one helical thread groove (21, 22) extending angularly about the central axis and axially along the central axis (see fig 4), the first opening of the multiliner located at and being in communication with a first portion of the at least one thread groove and the second opening of the multiliner located at and being in communication with a second portion of the at least one thread groove (21, 22).
Regarding claim 7: Kuo shows wherein the multiliner and nut body (20) are formed from a continuous piece of material.

Regarding claim 9: Kuo shows wherein the at least one thread groove includes a plurality of adjacent thread grooves including a first thread groove (21) for a first thread start and a first thread groove for a second thread (22) start, wherein the first portion of the at least one thread groove and the second portion of the at least one thread groove are parts of the first thread start such that any bearing ball (30) that traveled between the first portion and second portion ( see fig 4) of the at least one thread groove through the ball return channel (44) remain associated with the first thread start.
Regarding claim 10: Kuo shows wherein the first and second openings  (43,43) are axially spaced apart along the central axis such that at least a portion of the first thread groove (21) for the second thread start is located axially between the first and second openings(43, 43) along the central axis ( see fig 1).
Regarding claim 12: Kuo shows a ball screw shaft (11) defining at least one helical ball screw thread groove (12, 13); and a plurality of bearing balls (30) located radially between the at least one ball screw thread and the ball nut (20).
Regarding claims 14-17: KUO [,419] does not explicitly disclose wherein the body is formed from first and second components, the first component forming a portion of the fully enclosed channel and the second component forming a portion of the fully enclosed channel. The first and second components are secured together by at adhesive, chemical bonding, or ultrasonic welding.

the body includes at a first and a second ball return channel formed in the body;
a dividing wall separates the first ball return channel from the second ball return channel: and
the first component forms part of the dividing wall and the second component forms part of the dividing wall. However KUO [,122] disclose wherein the body is formed from first and second components (2,3), the first component forming a portion of the fully enclosed channel  (23, see fig 3, 4, 5) and the second component forming a portion of the fully enclosed channel (23, see fig 3). wherein the first component forms part of the first and second openings and the second component forms part of the first and second openings ( see fig 4).
the body includes at a first and a second ball return channel (see fig 4, 23, 23) formed in the body;
a dividing wall (26) separates the first ball return channel from the second ball return channel: and the first component forms part of the dividing wall and the second component forms part of the dividing wall ( see fig 4).
 KUO does not disclose that first and second components are secured together by at adhesive, chemical bonding, or ultrasonic welding. However bonding two parts with adhesive, bonding or welding is well known technique in the mechanical art.
It would have been obvious to someone having ordinary skill in the art at the time of effective filling date to have replaced the retainer taught in KUO [,419] reference with a retainer that has enclosed channel to reduce ball circulation displacement from the channel.
It would have been obvious to someone having ordinary skill in the art at the time of effective filling date to secure the first and the second component by bonding, adhesive or welding to securely fixed the first and the second parts together, also to reduce cost (bolt connection is more expensive not very reliable compared to welding and requires replacement).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over KUO [US Pub# 2012/0090419] in view of Yoshida [US Pat# 5,388,475].
Regarding claim 13: KUO does not explicitly show at least one intermediate thread groove and a last thread groove with the at least one intermediate thread groove positioned axially between the first and last thread grooves along the central axis; and the first and second openings of the ball return channel being axially spaced along the central axis with the at least one intermediate thread positioned axially between the first and second openings such that a ball traveling through the ball return channel between the first and second openings will travel past the at least one intermediate thread groove. However Yoshida  shows at least one intermediate thread groove  (the grooves between 34 and 54) and a last thread groove (54) with the at least one intermediate thread groove (30) positioned axially between the first and last thread grooves along the central axis ( see fig 1); and the first and second openings ( the opening in channels  34, 54) of the ball return channel being axially spaced along the central axis with the at least one intermediate thread I the thread between 34 and 54) positioned axially between the first and second openings such that a ball traveling through the ball return channel between the first and second openings will travel past the at least one intermediate thread groove.
and the first and second openings are axially spaced apart along the longitudinal axis with the at least one intermediate thread groove is positioned axially between the first and last ball screw thread grooves (34) such that as the plurality of bearing balls travel between the first and second 

It would have been obvious to someone having ordinary skills at the time of the effective filling date to have made the mouth of the circulating grooves smaller to make sure a smooth transition from of the circulating balls from the groove in retaining region to the groove in the nut, and also to prevent balls jam due to oversized groove or gap.  
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 6-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




    PNG
    media_image1.png
    902
    646
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    941
    631
    media_image2.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 5712727753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658